Case 4:16-cv-00716-GKF-FHM Document 51 Filed in USDC ND/OK on 01/03/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

    ALEASIA F. PULLUM,

                   Plaintiff,

    v.
                                                     Case No. 16-CV-716-GKF-FHM
    CHECK-6 TRAINING SYSTEMS, INC.,

                   Defendant.

                                             JUDGMENT

          Pursuant to the court’s Opinion and Order of January 3, 2019, granting summary judgment

   in favor of defendant Check-6 Training Systems, Inc., it is hereby ordered that plaintiff Aleasia F.

   Pullum recover nothing, and that the action be dismissed on the merits.

          ENTERED this 3rd day of January, 2019.
